DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 13-17 are allowed.
Examiner Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan J. Valliere on March 12, 2021.
The application has been amended as follows: 
In claim 13, line 22 change “restricting the time” to “restricting a time”

                 Comments on Statement of Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:

 Prior art fails to show or reasonably suggest the claim limitation “1. causing said viewer to request said second data segment from said server prior to the moment that said second data segment initially comes into existence within said server,  2. causing said server to utilize said second identifier in conjunction with said first identifier to determine whether said second data segment will come into existence within said server subsequent to the making of said 
Prior art fails to show or reasonably suggest the claim limitation “i. causing said server to assume an identifier of a yet-to-exist data segment without first receiving, from any source, confirmation that data relating to said assumed identifier will actually exist within said server in the future, ii. causing said server to wait until data related to said assumed identifier actually exists or until the lapse of a limited period of time, iii. transferring segment data associated with said assumed identifier to said one of said plurality of viewers if said segment data comes into existence within said server during said limited period of time, iv. in the event that segment data associated with said assumed identifier does not become available prior to the lapse of said limited period of time, then transmitting an error signal to said one of said plurality of viewers.” in combination with all other claimed limitation of independent claim 15.
Prior art fails to show or reasonably suggest the claim limitation “ii. in the event that said requested specifically identified data segment has been determined to not exist in said viewer component when requested, then further determining whether said requested specifically identified data segment will exist at a time that is subsequent to the moment of making said determination, 5iii. upon determining that said requested specifically identified data segment will exist in the future, waiting for limited window of time for data of said requested specifically identified data segment to come into existence, iv. in the event that data of said requested specifically identified data segment becomes available within said limited window of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.T/Examiner, Art Unit 2424 

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424